                  Case
AO 199A (Rev. 12/11- EDCA1:19-cr-00249-DAD-BAM                      Document
                         [Fresno]) Order Setting Conditions of Release         48 Filed 07/17/20 PagePage
                                                                                                       1 1ofof 3       3     Pages



                                  UNITED STATES DISTRICT COURT
                                                                for the
                                                                                                            FILED
                                            Eastern District of California                                  Jul 17, 2020
                                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                 )
                           v.                                    )
                                                                 )              Case No.       1:19-cr-00249-DAD-BAM
ASHLEY MICHELLE HILL,                                            )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:        U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                       Place
      U.S. MAGISTRATE JUDGE BARBARA A. McAULIFFE in Courtroom 8 (unless another courtroom is designated)

      on                                       SEPTEMBER 28, 2020 at 1:00 PM
                                                                     Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.


(Copies to:     Defendant (through Pretrial)           PRETRIAL SERVICES               US ATTORNEY        US MARSHAL)
                 Case
 AO 199B (Rev. 09/08-    1:19-cr-00249-DAD-BAM
                      EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                     (General)      48 Filed 07/17/20 Page 2 of 3
                                                                                                                Page                     2 of   3 Pages

 HILL, Ashley
 Doc. No. 1:19-CR-00249-DAD-BAM-02
 Modified
                          ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                   CUSTODIAN
      (7)       The defendant must:
                (a) following your release from WestCare, you must complete a 14-day quarantine period at your
                     family residence. During this 14-day quarantine period, you must remain inside your residence
                     at all times except for medical needs preapproved by the Pretrial Services Officer. You must
                     comply with any and all telephonic and virtual (video) reporting instructions given to you by
                     the Pretrial Services office;
                (b) following the 14-day quarantine period, you must attempt to obtain a COVID-19 test with a
                     medical provider at a location approved by the Pretrial Services Officer, and you must report
                     the results of your COVID-19 test to Pretrial Services immediately upon receipt;
                (c) upon completion of the 14-day quarantine period and after you have submitted a negative
                     COVID-19 test result to Pretrial Services, you must participate in the following Location
                     Monitoring program component and abide by all the requirements of the program, which will
                     include having a location monitoring unit installed in your residence and a radio frequency
                     transmitter device attached to your person. You must comply with all instructions for the use
                     and operation of said devices as given to you by the Pretrial Services Agency and employees
                     of the monitoring company. You must pay all or part of the costs of the program based upon
                     your ability to pay as determined by the Pretrial Services Officer. HOME
                     INCARCERATION: You must remain inside your residence at all times except for medical
                     needs or treatment, religious services, and court appearances pre-approved by the Pretrial
                     Services Officer; and,
                (d) all prior orders not in conflict shall remain in full force and effect.
AO 199C (Rev. 09/08-Case   1:19-cr-00249-DAD-BAM
                     EDCA [Fresno]) Advice of Penalties       Document 48 Filed 07/17/20PagePage3 3 ofof 3                3    Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: ASHLEY MICHELLE HILL

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                   X /s/ Ashley Michelle Hill
                                                                                    Defendant’s Signature




                                            Directions to the United States Marshal

(       ) The defendant is ORDERED released after processing.




Date:          7/17/2020
                                                                                  Judicial Officer’s Signature

                                                             BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
                                                                                    Printed name and title




                   DISTRIBUTION:   COURT      DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
